The Sderogate. — I. The fee of the real estate vested under the will in the intestate as a present gift, subject to the life estate of his father.
II. The rents due and collected by the guardian, during the lifetime of the intestate, belonged to the intestate. But rents collected February 1st, 1860, after the death of the intestate, go with the fee to Mrs. Kelso.
III. The balance of the proceeds of the personal estate ($2,053.21), having come from the intestate’s mother and her relatives, goes to Mrs. Kelso, either as next of kin of the mother or by the will.
The interest on the balance of rents paid to the administrator by the guardian, and belonging to the intestate’s estate, is to be accounted for. The said balance ($8,212.06) and the interest ($1,734.45), are assets in the hands of the administrator, to be divided among the three next of kin.*

 On an appeal to the Supreme Court, Second District, the Surrogate’s decree in this case was affirmed, except as to an allowance to counsel. November Term, 1863.